DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.	Oath and declaration filed on 12/2/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/20/2021 and 5/12/2020 and 3/3/2020  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36,37,39-43,45-47 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1,2,6-8,10,11,17-19  respectively U.S.Patent No. 10,492,674 B2.

The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/700,575
 Regarding claim 36, A computer-implemented method for determining a score representing an amount of staining of a cornea, the method comprising: obtaining a digital image of the cornea stained with a tracer material; processing, by one or more processing devices, the digital image to exclude areas with one or more artifacts, wherein processing the digital image comprises: dividing the digital image into a plurality of zones, and excluding zones in which a presence of the one or more artifacts are detected to define a plurality of pixels; for each pixel of the plurality of pixels: determining a plurality of color components that are based on a Cartesian color space, determining, from the color components, a hue value in a polar coordinate based color space, and determining an amount of staining of the cornea as a function of the hue value; and assigning a score to the digital image based on the amount of staining calculated for the plurality of pixels, wherein the score indicates a degree of greenness of the image of the cornea.  
 Regarding claim 37, wherein the one or more artifacts include one of a specular reflection and a confocal reflection.  
Regarding claim 39, wherein the tracer material is a fluorophore.  
Regarding claim 40, wherein the fluorophore is fluorescein.  
Regarding claim 41, wherein the digital image is acquired in a presence of blue cobalt light.  

Regarding claim 43, wherein the polar coordinate based color space is an HSV color space.  
Regarding claim 44, wherein the digital images represent corneas afflicted with a corneal epithelial disease.  
Regarding claim 45,A computer readable storage device having encoded thereon computer readable instructions, which when executed by a processor, cause a processor to perform operations comprising: obtaining a digital image of a cornea stained with a tracer material; processing the digital image to exclude areas with one or more artifacts, wherein processing the digital image comprises: dividing the digital image into a plurality of zones, and excluding zones in which a presence of the one or more artifacts are detected to define a plurality of pixels; for each of a plurality of pixels: determining a plurality of color components that are based on a Cartesian color space, determining, from the color components, a hue value in a polar coordinate based color space, and determining an amount of staining of the cornea as a function of the hue value; and  assigning a score to the digital image based on the amount of staining calculated for the plurality of pixels, wherein the score indicates a degree of greenness of the image of the cornea.  
Regarding claim 46, wherein determining the amount of staining further comprises: mapping an angle corresponding to the hue value to a scalar value within a predetermined range; and determining the amount of staining as a product of the scalar value and at least one component of the polar coordinate based color space that is different from the hue.  

U.S.Patent No. 10,492,674 B2
Regarding claim 1, A computer-implemented method for determining a score representing an amount of staining of the cornea, the method comprising: obtaining a digital image of the cornea stained with a tracer material; processing, by one or more processing devices, the digital image to select a plurality of pixels that excludes areas with one or more artifacts; for each pixel of the plurality of pixels: determining a plurality of color components that are based on a Cartesian color space, determining, from the color components, a hue value in a polar coordinate based color space, and determining an amount of staining of the cornea as a function of the hue value; and assigning a score to the digital image based on the amount of staining calculated for the plurality of pixels.
Regarding claim 2, wherein the one or more artifacts include one of a specular reflection and a confocal reflection.  
Regarding claim 6, wherein the tracer material is a fluorophore.  
Regarding claim 7, wherein the fluorophore is fluorescein.  
Regarding claim 8, wherein the digital image is acquired in a presence of blue cobalt light.  
Regarding claim 10, wherein the Cartesian color space is an RGB color space.  
Regarding claim 11, wherein the polar coordinate based color space is an HSV color space.  
processing the digital image to select a plurality of pixels that excludes areas with one or more artifacts; for each of a plurality of pixels: determining a plurality of color components that are based on a Cartesian color space, determining, from the color components, a hue value in a polar coordinate based color space, and determining an amount of staining of the cornea as a function of the hue value; and assigning a score to the digital image based on the amount of staining calculated for the plurality of pixels.
Regarding claim 18, wherein determining the amount of staining further comprises: mapping an angle corresponding to the hue value to a scalar value within a predetermined range; and determining the amount of staining as a product of the scalar value and at least one component of the polar coordinate based color space that is different from the hue. 
 Regarding claim 19, The computer readable storage device of claim 45, wherein the digital images represent corneas afflicted with a corneal epithelial disease.  
Claim Rejections - 35 USC § 103
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 and 38-55 are rejected under 35 U.S.C. 103 as being unpatentable over Dana et al (2013/0226008 A1) in view of Daugman (5,291,560).
Regarding claim 36,  Dana et al discloses (refer to figures 1,3A) a computer-implemented method  (100) for determining a score representing an amount of staining of a cornea (paragraph 0034), the method comprising: obtaining a digital image  (105A ,105B) of the cornea stained with a tracer material (302); wherein processing the digital image comprises: dividing the digital image into a plurality of zones, and excluding zones in which a presence of the one or more artifacts are detected to define a plurality of pixels; for each pixel of the plurality of pixels: determining a plurality of color components that are based on a Cartesian color space (306), determining, from the color components(308), a hue value in a polar coordinate based color space, and determining an amount of staining of the cornea as a function of the hue value (310) ; and assigning a score to the digital image based on the amount of staining calculated for the plurality of pixels, wherein the score indicates a degree of greenness of the image of the cornea (312) (paragraph 0052-0060).  
 Dana et al discloses all of the claimed limitations except processing, by one or more processing devices, the digital image to exclude areas with one or more artifacts to define evaluation area.

It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching Daugman processing devices and the digital image to exclude areas with one or more artifacts to define evaluation area in to the Dana et al a computer-implemented method for the purpose improvement of a computer-implemented method and establishing polar coordinate system as taught by Daugman (column 2, lines 50-55).
Regarding claim 38, Dana et al discloses wherein determining the amount of staining further comprises: mapping an angle corresponding to the hue value to a scalar value within a predetermined range; and determining the amount of staining as a product of the scalar value and at least one component of the polar coordinate based color space that is different from the hue (i.e., claim 4 mention).  .  
Regarding claim 39, Dana et al discloses wherein the tracer material is a fluorophore(paragraph 0013).    
Regarding claim 40, Dana et al discloses wherein the fluorophore is fluorescein (paragraph 0013).  
Regarding claim 41, Dana et al discloses wherein the digital image is acquired in a presence of blue cobalt light (paragraph 0040).  .  
Regarding claim 42, Dana et al discloses wherein the Cartesian color space is an RGB color space (paragraph 0039).  

Regarding claim 44, Dana et al discloses wherein the digital images represent corneas afflicted with a corneal epithelial disease (paragraph 0080).  
Regarding claim 45, Dana et al discloses (refer to figures 1,3A) a computer readable storage device (100)  having encoded thereon computer readable instructions, which when executed by a processor, cause a processor to perform operations comprising: obtaining a digital image (105A ,105B) of a cornea stained with a tracer material (302); processing the digital image to exclude areas with one or more artifacts, wherein processing the digital image comprises: dividing the digital image into a plurality of zones, determining a plurality of color components that are based on a Cartesian color space(306), determining, from the color components (308), a hue value in a polar coordinate based color space, and determining an amount of staining of the cornea as a function of the hue value (310); and  assigning a score to the digital image based on the amount of staining calculated for the plurality of pixels, wherein the score indicates a degree of greenness of the image of the cornea (312) (paragraph 0052-0060).  
 Dana et al discloses all of the claimed limitations except processing, by one or more processing devices, the digital image to exclude areas with one or more artifacts to define evaluation area.
Daugman et al discloses all of the claimed limitations except processing, by one or more processing devices, the digital image to exclude areas with one or more artifacts to define evaluation area (i.e., areas shaded by eyelids, shown in figure 6).

Regarding claim 46, Dana et al discloses wherein determining the amount of staining further comprises: mapping an angle corresponding to the hue value to a scalar value within a predetermined range; and determining the amount of staining as a product of the scalar value and at least one component of the polar coordinate based color space that is different from the hue (i.e., claim 4 mention).  
Regarding claim 47, Dana et al discloses, wherein the digital images represent corneas afflicted with a corneal epithelial disease (paragraph 0080).  
Regarding claim 48, Dana et al discloses wherein the tracer material is a fluorophore (paragraph 0013).  
Regarding claim 49, Dana et al discloses wherein the fluorophore is fluorescein (paragraph 0013).  .  
Regarding claim 50, Dana et al discloses, wherein the digital image is acquired in a presence of blue cobalt light (paragraph 0040).  
Regarding claim 51, Dana et al discloses wherein the Cartesian color space is an RGB color space, and the polar coordinate based color space is an HSV color space (paragraph 0039).  
 comprising: an imaging system configured to obtain a digital image of the cornea stained with a tracer material (302); and a score calculator module configured to:  process the digital image to exclude areas with one or more artifacts, the processing comprising: dividing the digital image into a plurality of zones, for each of a plurality of pixels: determining a plurality of color components that are based on a Cartesian color space(306), determine, from the color components (308), a hue value in a polar coordinate based color space , and determine an amount of staining of the cornea as a function of the hue value (310), and assign a score to the digital image based on the amount of staining calculated for the plurality of pixels, wherein the score indicates a degree of greenness of the image of the cornea (312) (paragraph 0052-0060).  
 Dana et al discloses all of the claimed limitations except processing, by one or more processing devices, the digital image to exclude areas with one or more artifacts to define evaluation area.
Daugman et al discloses all of the claimed limitations except processing, by one or more processing devices, the digital image to exclude areas with one or more artifacts to define evaluation area (i.e., areas shaded by eyelids, shown in figure 6).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching Daugman processing devices and the digital image to exclude areas with one or more artifacts to define evaluation area in to the Dana et al a computer-implemented method for the purpose improvement of a computer-
Regarding claim 53, Dana et al discloses further comprising a storage device (530) configured to store the score and an association of the score with the digital image.  
Regarding claim 54, Dana et al discloses wherein the tracer material is a fluorophore that includes fluorescein (paragraph 0013).  
Regarding claim 55, Dana et al discloses wherein the imaging system further comprises a light source for radiating blue cobalt light to illuminate the cornea (paragraph 0041). 
Conclusion 
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/9/2021